DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed September 14, 2022.  Claims 1, 3, 5, 11, and 15 have been amended.  Claims 1-20 are pending and stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180042306 A1 (hereinafter ATKINS) in view of US 20160021930 A1 (hereinafter MISKOFF) included in applicant’s Information Disclosure Statement (IDS) dated January 22, 2020.
Regarding claim 1, ATKINS discloses vaporizer devices and methods for detecting inhalation and heating control mechanisms (abstract).  ATKINS discloses that maintaining the heat element at a controlled level is necessary to prevent scorching and degradant products in the aerosol to be inhaled as well as to minimized rapid discharge of the battery (¶4).  ATKINS discloses a hot wire anemometer (HWA) (¶28) of a non-nicotine e-vaping device (Fig. 5, evaporator device 500, ¶53).  ATKINS discloses controlling, by a first proportional-integral-derivative (PID) controller (¶34), a level of power applied by the non-nicotine (ATKINS teaches vaporization liquids ¶3) e-vaping device to the HWA based on a temperature of a heated element of the HWA and a temperature setpoint (Fig. 2, graph 200, Tset, ¶42); generating a puff detection signal indicating whether or not a puff is currently occurring with respect to the non-nicotine e-vaping device (¶8). 
ATKINS may not explicitly disclose while the puff detection signal indicates that the puff is not currently occurring with respect to the non-nicotine e-vaping device detecting, by a second PID controller, a change in an ambient temperature of the HWA; and controlling, by the second PID controller, the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA.
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.  MINSKOFF further teaches a flow diagram with activation cycles dependent on temperature readings and heat element energizing or deactivating dependent on temperature (Fig. 56, ¶171).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide while the puff detection signal indicates that a puff is not currently occurring with respect to the non-nicotine e-vaping device detecting, by a second PID controller, a change in an ambient temperature of the HWA; and controlling, by the second PID controller, the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 2, modified ATKINS discloses the method of claim 1 as discussed above.  ATKINS further discloses generating, by the first PID controller, a drive signal setting value, the level of power applied by the non-nicotine e-vaping device to the HWA being based on the drive signal setting value.  The PID controller sets the level of power, energizes, the HWA and then controls to maintain a constant temperature (¶34).
Regarding claim 3, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses while the puff detection signal indicates that the puff is currently occurring with respect to the non-nicotine e-vaping device, determining a flow rate of air flowing around the HWA based on the drive signal setting value.  ATKINS discloses that the power depends on many variables, including the flow rate and a rush of air versus when the air is stagnant (¶34).  ATKINS discloses that the heating element is able to sense the flow of air (¶27)
  Regarding claim 4, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses determining a gradient of the drive signal setting value; and generating the puff detection signal based on the determined gradient of the drive signal setting value.  This is the description of a PID controller to adjust based on an incoming signal or gradient.  This is disclosed in ATKINS ¶34-¶42.
Regarding claim 5, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses generating a pulse width modulated (PWM) drive signal based on the drive signal setting value; and applying the level of power to the HWA by applying the PWM drive signal to the HWA.  This is the description of a PID controller to adjust based changes over time that is inherent in PID controller with inputs, setpoints, and outputs.  This is disclosed in ATKINS (¶34-¶42).
Regarding claim 6, modified ATKINS discloses the method of claim 5 as discussed above.  ATKINS further discloses generating the PWM drive signal such that a duty cycle of the PWM is controlled based on the drive signal setting value.  This is the description of a PID controller to adjust based changes over time that is inherent in PID controller with inputs and setpoints.  This is disclosed in ATKINS (¶34-¶42).
Regarding claim 7, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS further discloses generating, by the first PID controller, the drive signal setting value based on a difference between the temperature of a heated element of the HWA and the temperature setpoint.  ATKINS discloses that the heating element and the anemometer measure changes in airflow and temperature (¶28).  This input compared to the setpoint sets the value on the PID and the difference maintains based on the temperature (Fig. 1A-1B, ¶42)
Regarding claim 8, modified ATKINS discloses the method of claim 7 as discussed above.  ATKINS may not explicitly disclose detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint.  
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 9, modified ATKINS discloses the method of claim 2 as discussed above.  ATKINS may not explicitly disclose detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint. 
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 10, modified ATKINS discloses the method of claim 9 as discussed above.  ATKINS may not explicitly disclose increasing, by the second PID controller, the temperature setpoint in response to detecting an increase in the ambient temperature of the HWA; and decreasing, by the second PID controller, the temperature setpoint in response to detecting a decrease in the ambient temperature of the HWA.
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.  MINSKOFF further teaches that the temperature compensation sensor senses the ambient air and delivers more power.  MINSKOFF teaches that the temperature is held constant and is down/up to keep the temperature distribution gradient.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide detecting, by the second PID controller, the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  

Regarding claim 11, ATKINS discloses vaporizer devices and methods for detecting inhalation and heating control mechanisms (abstract).  ATKINS discloses that maintaining the heat element at a controlled level is necessary to prevent scorching and degradant products in the aerosol to be inhaled as well as to minimized rapid discharge of the battery (¶4).  ATKINS discloses a non-nicotine pre-vapor formulation storage portion (Fig. 6, reservoir 606, ¶62) for storing a non-nicotine pre-vapor formulation; a heater configured to generate a non-nicotine vapor by heating the non-nicotine pre-vapor formulation (Fig. 6, first heating element 603, ¶62) a hot wire anemometer (HWA) (Fig. 6, second coil 609, ¶62).  ATKINS discloses a first proportional-integral-derivative (PID) controller configured to control a level of power applied by the non-nicotine (ATKINS teaches vaporization liquids ¶3) e-vaping device to the HWA based on a temperature of a heated element of the HWA and a temperature setpoint (Fig. 2, graph 200, Tset, ¶42); a puff detection signal generator configured to generate a puff detection signal indicating whether or not a puff is currently occurring with respect to the non-nicotine e-vaping device (¶8).   
ATKINS may not explicitly disclose a second PID controller configured such that, while the puff detection signal indicates that the puff is not currently occurring with respect to the non-nicotine e-vaping device, the second PID controller detects a change in an ambient temperature of the HWA, and the second PID controller controls the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA.
MINSKOFF teaches an electronic cigarette that generates a vapor to be inhaled by a user (abstract).  MINSKOFF teaches use of temperature sensors to control activation and temperature setpoints (¶153-¶155).  MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.  MINSKOFF further teaches a flow diagram with activation cycles dependent on temperature readings and heat element energizing or deactivating dependent on temperature (Fig. 56, ¶171).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide a second PID controller configured such that, while the puff detection signal indicates that a puff is not currently occurring with respect to the non-nicotine e-vaping device, the second PID controller detects a change in an ambient temperature of the HWA, and the second PID controller controls the temperature setpoint such that the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA as taught MINSKOFF.  A person of ordinary skill in the art would obviously use temperature and airflow sensors to achieve a temperature setpoint in response to the ambient temperature because doing so would maintain the overheat temperature for vaporization (MINSKOFF ¶163).  Further a person of ordinary skill in the art would obviously use known forms of controllers such as the PID control disclosed in ATKINS.  
Regarding claim 12, ATKINS discloses the device of claim 11 as discussed above.  The limitations of claim 12, wherein the first PID controller is configured to control the level of power applied by the non-nicotine e-vaping device to the HWA by generating a drive signal setting value, the level of power applied by the non-nicotine e-vaping device to the HWA being based on the drive signal setting value, are rejected for the reasons discussed in the rejection of claim 2.
Regarding claim 13, ATKINS discloses the device of claim 12 as discussed above.  ATKINS may not explicitly disclose wherein the second PID controller is further configured to determine a flow rate of air flowing around the HWA based on the drive signal setting value, while the puff detection signal indicates that a puff is currently occurring with respect to the non-nicotine e-vaping device.
ATKINS teaches that the power depends on many variables, including the flow rate and a rush of air versus when the air is stagnant (¶34).  ATKINS discloses that the heating element is able to sense the flow of air (¶27).
MINSKOFF teaches a velocity sensor anemometer (Fig. 49, ¶163).  The anemometer may be comprised of an air velocity sensor and a temperature compensation sensor.  The temperature compensation sensor senses the ambient temperature and forces the velocity to stay at a constant overheat above ambient.  MINSKOFF further teaches a flow diagram with activation cycles dependent on temperature readings and heat element energizing or deactivating dependent on temperature (Fig. 56, ¶171).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATKINS to provide wherein the second PID controller is further configured to determine a flow rate of air flowing around the HWA based on the drive signal setting value, while the puff detection signal indicates that a puff is currently occurring with respect to the non-nicotine e-vaping device as taught in ATKINS and MINSKOFF.  A person of ordinary skill in the art would obviously use sensor data that air is flowing.  This input would be used to control temperature setpoints to maintain a constant temperature (MINSKOFF ¶163).
Regarding claim 14, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 14 wherein the puff detection signal generator is configured to, determine a gradient of the drive signal setting value, and generate the puff detection signal based on the determined gradient of the drive signal setting value, are rejected for the reasons discussed in the rejection of claim 4.  
Regarding claim 15, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 15 a drive signal generator configured to, generate a pulse width modulated (PWM) drive signal based on the drive signal setting value, and apply the power to the HWA by applying the PWM drive signal to the HWA, are rejected for the reasons discussed in the rejection of claim 5.  
Regarding claim 16, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 16, wherein the drive signal generator is configured to control a duty cycle of the PWM drive signal based on the drive signal setting value, are rejected for the reasons discussed in the rejection of claim 6.  
Regarding claim 17, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 17, wherein the first PID controller is configured to generate the drive signal setting value based on a difference between the temperature of a heated element of the HWA and the temperature setpoint, are rejected for the reasons discussed in the rejection of claim 7.  
Regarding claim 18, ATKINS discloses the device of claim 17 as discussed above.  The limitations of claim 18, wherein the second PID controller is configured to detect the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint, are rejected for the reasons discussed in the rejection of claim 8.  
Regarding claim 19, ATKINS discloses the device of claim 12 as discussed above.  The limitations of claim 19, wherein the second PID controller is configured to detect the change in the ambient temperature of the HWA based on a difference between the drive signal setting value and a drive signal setting value setpoint, are rejected for the reasons discussed in the rejection of claim 9.  
Regarding claim 20, ATKINS discloses the device of claim 19 as discussed above.  The limitations of claim 20, wherein the second PID controller is configured to control the temperature setpoint by, increasing the temperature setpoint in response to detecting an increase in the ambient temperature of the HWA, and decreasing the temperature setpoint in response to detecting a decrease in the ambient temperature of the HWA, are rejected for the reasons discussed in the rejection of claim 10.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/749,640 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of a non-nicotine vs a nicotine vaporizer is not given patentable weight as it is a limitation in the preamble that is an obvious variant in vaporization technology.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
Applicant argues, “the Office Action has identified nothing in Miskoff teaching or suggesting the use of a PID controller with another PID controller. Specifically, the Office Action identifies noting in Atkins or Miskoff teaching the use of two different PID controllers. For at least this additional reason, Applicants respectfully submit a prima facie case of obviousness under §103 has not been established with respect to claim 1.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since ATKINS discloses PID controllers specifically and MISKOFF teaches the use of multiple controllers generally, it would be obvious to one of ordinary skill in the art to use multiple PID controllers to control the e-vaping device.  The benefits of PID controllers are widely known and documented in the art and beyond.  Namely PID controllers are commonly used in industry as a control loop feedback mechanism for their ability to calculate and minimize error (the proportional type), predict future error (derivative type), and accumulate past errors (integral type).  A person of ordinary skill in the art using two controllers as taught in MISKOFF would obviously choose two PID controllers.  Evidence of this is provided in cited document “Comprehensive Study on Performance of PID Controller and its Applications” (NOUMAN 2018).  This document is not relied upon for the rejection, but evidences the broad use of PID controllers in industries, reporting usage in above 90 percent of control loops.  
Applicant argues, “Office Action identifies nothing in Atkins or Miskoff teaching a first PID controller and a second PID controller that have the particular relationship recited in claim 1. Specifically, the first PID controller controls "a level of power applied by the non-nicotine e-vaping device to the HWA" based on "a temperature setpoint," and the second PID controller controls "the temperature setpoint" such that "the temperature setpoint changes in response to the detected change in the ambient temperature of the HWA." Accordingly, a setpoint of the first PID controller is the control variable of the second PID controller. Applicants respectfully submit the Office Action has identified no teaching or suggestion of a first and second PID controller having the above-referenced relationship. For at least this additional reason, Applicants respectfully submit a prima facie case of obviousness under §103 has not been established with respect to claim 1.”  A person of ordinary skill in the art would obviously use the variables identified in the control loop of a PID controller.  Since the combination of ATKINS and MISKOFF disclose the variables, a person of ordinary skill in the art of PID control would appropriately use the identified inputs applied to a PID controller to form a PID control loop that controls the setpoint based on changes to the puff detection and ambient temperature.  Doing so would achieve a temperature setpoint and maintain overheat temperature for vaporization (MINSKOFF ¶163).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding applicant’s arguments on the rejection of claim 8, as stated above, a person in the art using controllers would obviously use a second PID controller.  Regarding the use of one of ordinary skill in the art not using drive signals because MISKOFF already teaches “temperature sensors”, using a PID controller with a drive signal is a supported rationale for a conclusion of obviousness as outlined in the MPEP:  (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (See MPEP 2143).  
Regarding the provisional double patenting rejection, the provisional rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747